In an action to recover on two promissory notes, the defendants appeal from an order of the Supreme Court, Richmond County (Amann, J.), dated March 13, 1995, which granted the plaintiff’s motion pursuant to CPLR 3213 for summary judgment in lieu of complaint.
Ordered that the order is affirmed, with costs.
The defendants’ unsubstantiated, conclusory allegations of lack of consideration and fraud in the inducement were insufficient to defeat the plaintiff’s motion for summary judgment in lieu of complaint (see, Zuckerman v City of New York, 49 NY2d 557; Germano v Friedman, 221 AD2d 501). We have reviewed the defendants’ remaining contentions and find them to be without merit. Sullivan, J. P., Copertino, Santucci and Goldstein, JJ., concur.